Title: To George Washington from Robert Orme, 2 March 1755
From: Orme, Robert
To: Washington, George

 

[Williamsburg, 2 March 1755]
A Copy Of Captn Robt Orme’s first Letter toG.WashingtonSir

The General having been informd that you exprest some desire to make the Campaigne, but that you declind it upon some disagreeableness that you thought might arise from the Regulation of Command, has orderd me to acquaint you that he will be very glad of your Company in his Family, by which all inconveniences of that kind will be obviated.
I shall think myself very happy to form an acquaintance with a person so universally esteem’d and shall use every oppertunity of assuring you how much I am Sir Your most Obedt Servant &[ca.]

Robt Orme aid de Camp
Williamsburg March 2d 1755

